Title: To George Washington from Timothy Pickering, 27 April 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia April 27. 1797.

Not meeting myself with any private conveyance, I have committed to the Atty Genl the care of forwarding the packet with your buckles; and also mentioned it to Mr Harrison, whose wife will shortly go to her father’s, & who will carry it, if Mr Lee should not find a conveyance.
Mr Barlow sent by Capt OBrien a parcel of Barbary mellon seeds, addressed to the Society of Agriculture of Philadelphia, and some Barbary wheat. The latter is to be sown in autumn. I will take care to send you half a peck or a peck, by some good conveyance. I now inclose small parcels of the mellon seeds, which were, all together, called by Mr Barlow, Barbary mellon seeds. Among the large black seeds there are some smaller, probably of a different species. I also send a portion of the small parcel of Barbary pink seeds, of various colours, which I rec’d from Mr Barlow. And am with great respect your most obt servt

T. Pickering

